                                                      Case 4:19-cv-00599-HSG Document 7 Filed 02/15/19 Page 1 of 7



                                                1 Kenneth N. Klee (State Bar No. 63372)
                                                  David M. Stern (State Bar No. 67697)
                                                2 Samuel M. Kidder (State Bar No. 284015)
                                                  KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                3 1999 Avenue of the Stars, Thirty-Ninth Floor
                                                  Los Angeles, California 90067
                                                4 Telephone:     310-407-4000
                                                  Facsimile:     310-407-9090
                                                5 Email:         kklee@ktbslaw.com
                                                                 dstern@ktbslaw.com
                                                6                skidder@ktbslaw.com

                                                7 -and-
                                                  Howard Seife (pro hac vice pending)
                                                8 Christy Rivera (pro hac vice pending)
                                                  Andrew Rosenblatt (pro hac vice pending)
                                                9 NORTON ROSE FULBRIGHT US LLP
                                                  1301 Avenue of the Americas
                                               10 New York, New York 10019
                                                  Telephone:     212-408-5100
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11 Facsimile:     212-541-5369
                                                  Email:         howard.seife@nortonrosefulbright.com
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                               12                christy.rivera@nortonrosefulbright.com
       LOS ANGELES, CALIFORNIA 90067




                                                                 andrew.rosenblatt@nortonrosefulbright.com
           TELEPHONE: 310-407-4000




                                               13
                                                  Attorneys for NextEra Energy, Inc. et al.
                                               14
                                                                               UNITED STATES DISTRICT COURT
                                               15                           NORTHERN       DISTRICT OF CALIFORNIA
                                                                                      OAKLAND DIVISION
                                               16
                                                  In re:                                       USDC ND CA Case No. 19-cv-00599-HSG
                                               17
                                                  PG&E CORPORATION; PACIFIC GAS                Adversary Proceeding No. 19-03003-DM
                                               18 AND ELECTRIC COMPANY,
                                                                                               Chapter 11 Case Nos. 19-30088-DM &
                                               19                        Debtors.                                   19-30089-DM

                                               20                                          Chapter 11

                                               21 PG&E CORPORATION; PACIFIC GAS            NOTICE OF ENTRY OF BANKRUPTCY
                                                  AND ELECTRIC COMPANY,                    COURT ORDER AUTHORIZING NEXTERA
                                               22                                          ENERGY TO INTERVENE IN ADVERSARY
                                                                 Plaintiffs,               PROCEEDING
                                               23      vs.
                                                  FEDERAL ENERGY REGULATORY
                                               24 COMMISSION,

                                               25                Defendant.

                                               26

                                               27

                                               28
                                                          Case 4:19-cv-00599-HSG Document 7 Filed 02/15/19 Page 2 of 7



                                                1            NextEra Energy, Inc. and NextEra Energy Partners, L.P. (together, “NextEra”), hereby

                                                2 submit this Notice of Entry of Bankruptcy Court Order Authorizing NextEra Energy to Intervene

                                                3 in Adversary Proceeding, and state as follows:

                                                4            As noted in NextEra’s motion to withdraw the reference (Docket No. 1) 1 of the Adversary

                                                5 Proceeding, on January 30, 2019, NextEra filed a motion to intervene in the Adversary Proceeding

                                                6 (Adv. Docket No. 8) (the “Intervention Motion”). On February 13, 2019, the Bankruptcy Court

                                                7 held a hearing on the Intervention Motion. On February 14, 2019, the Bankruptcy Court entered

                                                8 an order (Adv. Docket No. 82) (the “Intervention Order”) granting the Intervention Motion.

                                                9            The Intervention Order provides, inter alia, that “NextEra Energy, Inc. and NextEra
                                               10 Energy Partners, L.P. are permitted to intervene in the above-captioned adversary proceeding as
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11 intervenor-defendants.” Intervention Order ¶ 2.
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                               12            A true and correct copy of the Intervention Order is attached hereto as Exhibit A.
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                               13

                                               14 DATED: February 15, 2019                     /s/ Samuel M. Kidder
                                                                                               Kenneth N. Klee
                                               15                                              David M. Stern
                                                                                               Samuel M. Kidder
                                               16
                                                                                               KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                               17
                                                                                               -and-
                                               18
                                                                                               Howard Seife (pro hac vice pending)
                                               19                                              Christy Rivera (pro hac vice pending)
                                               20                                              Andrew Rosenblatt (pro hac vice pending)
                                                                                               NORTON ROSE FULBRIGHT US LLP
                                               21
                                                                                               Attorneys for NextEra Energy, Inc. et al.
                                               22

                                               23

                                               24

                                               25

                                               26

                                               27   1
                                                        References to “Docket No. __” are to the docket in this Court. References to “Adv. Docket
                                               28       No. __” are to the docket in Adversary Proceeding No. 19-03003 (DM) (Bankr. N.D. Cal.) (the
                                                        “Adversary Proceeding”).


                                                                                                       2
Case 4:19-cv-00599-HSG Document 7 Filed 02/15/19 Page 3 of 7




                  EXHIBIT A
                                                                                    Entered
                                                        Case 4:19-cv-00599-HSG Document     on Docket
                                                                                        7 Filed 02/15/19 Page 4 of 7
                                                                                               February 14, 2019
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA


                                                 1 Kenneth N. Klee (State Bar No. 63372)
                                                   David M. Stern (State Bar No. 67697) Signed and Filed: February 14, 2019
                                                 2 Samuel M. Kidder (State Bar No. 284015)
                                                   KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                 3 1999 Avenue of the Stars, Thirty-Ninth Floor
                                                   Los Angeles, California 90067          ________________________________________
                                                 4 Telephone:    310-407-4000             DENNIS MONTALI
                                                   Facsimile:    310-407-9090             U.S. Bankruptcy Judge
                                                 5 Email:        kklee@ktbslaw.com
                                                                 dstern@ktbslaw.com
                                                 6               skidder@ktbslaw.com

                                                 7 Howard Seife (pro hac vice pending)
                                                   Christy Rivera (pro hac vice pending)
                                                 8 Andrew Rosenblatt (pro hac vice pending)
                                                   NORTON ROSE FULBRIGHT US LLP
                                                 9 1301 Avenue of the Americas
                                                   New York, New York 10019
                                                10 Telephone:     212-408-5100
                                                   Facsimile:     212-541-5369
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11 Email: howard.seife@nortonrosefulbright.com
                                                   christy.rivera@nortonrosefulbright.com
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                12 andrew.rosenblatt@nortonrosefulbright.com
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                                13 Attorneys for NextEra Energy, Inc. et al.

                                                14                              UNITED STATES BANKRUPTCY COURT
                                                                                NORTHERN DISTRICT OF CALIFORNIA
                                                15                                   SAN FRANCISCO DIVISION
                                                16 In re:
                                                                                                       Adversary Proceeding No. 19-03003-DM
                                                17 PG&E CORPORATION
                                                                                                       Chapter 11 Case No.       19-30088 (DM)
                                                18          - and -
                                                                                                       Chapter 11
                                                19 PACIFIC GAS AND ELECTRIC
                                                   COMPANY,                                            (Lead Case)
                                                20
                                                                   Debtors.                            (Jointly Administered)
                                                21
                                                   PG&E CORPORATION; PACIFIC GAS                       ORDER GRANTING NEXTERA
                                                22 AND ELECTRIC COMPANY,                               ENERGY’S MOTION TO INTERVENE IN
                                                                                                       ADVERSARY PROCEEDING
                                                23
                                                                            Plaintiffs,
                                                24
                                                            vs.
                                                25
                                                   FEDERAL ENERGY REGULATORY
                                                26 COMMISSION,

                                                27                          Defendant.

                                                28

                                               Case: 19-03003         Doc# 82   Filed: 02/14/19   Entered: 02/14/19 16:59:32       Page 1 of 2
                                                        Case 4:19-cv-00599-HSG Document 7 Filed 02/15/19 Page 5 of 7



                                                 1         The Court having considered NextEra Energy’s Motion to Intervene in Adversary

                                                 2 Proceeding [Adv. Docket No. 8] (the “Motion”), the opposition to the Motion filed by the above-

                                                 3 captioned debtors and debtors in possession [Adv. Docket No. 72], and the arguments of counsel

                                                 4 at the hearing on the Motion held on February 13, 2019, and for the reasons set forth by the Court

                                                 5 at the hearing,

                                                 6         IT IS HEREBY ORDERED THAT:

                                                 7         1.        The Motion is granted.

                                                 8         2.        NextEra Energy, Inc. and NextEra Energy Partners, L.P. are permitted to intervene

                                                 9 in the above-captioned adversary proceeding as intervenor-defendants.
                                                10         APPROVED AS TO FORM
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11         DATED: February 14, 2019
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                12
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                                   By: /s/ Danielle A. Pham                           By: /s/ Peter J. Benvenutti
                                                13    Matthew Troy                                       Stephen Karotkin
                                                      Marc S. Sacks                                      Jessica Liou
                                                14
                                                      Danielle A. Pham                                   Theodore Tsekerides
                                                15    U.S. DEPARTMENT OF JUSTICE                         Matthew Goren
                                                                                                         WEIL GOTSHAL & MANGES LLP
                                                16      Attorneys for Federal Energy Regulatory
                                                        Commission                                        -and-
                                                17

                                                18                                                        Tobias S. Keller
                                                                                                          Peter J. Benvenutti
                                                19                                                        Jane Kim
                                                                                                          KELLER & BENVENUTTI LLP
                                                20
                                                                                                          Proposed Attorneys for the Debtors
                                                21

                                                22                                        ***END OF ORDER***
                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                               Case: 19-03003        Doc# 82    Filed: 02/14/19      1
                                                                                                   Entered: 02/14/19 16:59:32      Page 2 of 2
                                                        Case 4:19-cv-00599-HSG Document 7 Filed 02/15/19 Page 6 of 7



                                                1 STATE OF CALIFORNIA                )
                                                                                     )
                                                2 CITY OF LOS ANGELES                )

                                                3        I, Shanda D. Pearson, am employed in the city and county of Los Angeles, State of
                                                  California. I am over the age of 18 and not a party to the within action; my business address is
                                                4 1999 Avenue of the Stars, 39th Floor, Los Angeles, California 90067.

                                                5            On February 15, 2019, I caused to be served the following document in the manner stated
                                                6 below:

                                                7        •      NOTICE OF ENTRY OF BANKRUPTCY COURT ORDER AUTHORIZING
                                                                NEXTERA ENERGY TO INTERVENE IN ADVERSARY PROCEEDING
                                                8
                                                               TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                9              (NEF): Pursuant to controlling General Orders and LBR, the foregoing document was
                                                               served by the court via NEF and hyperlink to the document. On February 15, 2019, I
                                               10
                                                               checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11              determined that the following persons are on the Electronic Mail Notice List to receive
                                                               NEF transmission at the email addresses stated below.
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                               12
       LOS ANGELES, CALIFORNIA 90067




                                                               (BY MAIL) I am readily familiar with the firm's practice of collection and processing
           TELEPHONE: 310-407-4000




                                               13              correspondence for mailing. Under that practice it would be deposited with the U.S.
                                                               Postal Service on that same day with postage thereon fully prepaid at Los Angeles,
                                               14              California, in the ordinary course of business. I am aware that on motion of the party
                                                               served, service is presumed invalid if postal cancellation date or postage meter date is
                                               15              more than one day after date of deposit for mailing in affidavit.
                                               16              (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express Mail to
                                                               the addressee(s) as indicated on the attached list.
                                               17
                                                               (BY EMAIL) I caused to be served the above-described document by email to the
                                               18              parties indicated on the attached service list at the indicated email address.
                                               19              (PERSONAL DELIVERY) I arranged for service on the following persons and/or
                                                               entities by personal delivery.
                                               20

                                               21           I declare under penalty of perjury, under the laws of the State of California and the United
                                                    States of America that the foregoing is true and correct.
                                               22
                                                             Executed on February 15, 2019 at Los Angeles, California.
                                               23
                                                                                                 /s/ Shanda D. Pearson
                                               24                                                Shanda D. Pearson

                                               25

                                               26

                                               27

                                               28
                                                       Case 4:19-cv-00599-HSG Document 7 Filed 02/15/19 Page 7 of 7



                                                1 NEF/ECF LIST:

                                                2      •   Peter J. Benvenutti: pbenvenutti@kellerbenvenutti.com
                                                       •   Navtej Singh Dhillon:
                                                3          Navi.Dhillon@bakerbotts.com,ken.hartley@bakerbotts.com,ECFNotices@bakerbotts.com,
                                                           navi-dhillon-0358@ecf.pacerpro.com
                                                4
                                                       •   Michael Phillip Esser: michael.esser@kirkland.com, rosie.tejada@kirkland.com
                                                5      •   Richard W. Esterkin: richard.esterkin@morganlewis.com,
                                                           victoria.rader@morganlewis.com, sue.reimers@morganlewis.com
                                                6      •   Samuel Morgan Kidder: skidder@ktbslaw.com
                                                       •   Kenneth Nathan Klee: kklee@ktbslaw.com
                                                7      •   Mark Edward McKane: mmckane@kirkland.com, rtejada@kirkland.com, adrienne-levin-
                                                           5018@ecf.pacerpro.com, sarah.farley@kirkland.com
                                                8
                                                       •   Gabriel Ozel: gozel@houser-law.com, tkrogle@houser-alw.com
                                                9      •   Danielle Ann Pham: danielle.pham@usdoj.gov
                                                       •   Amy Christine Quartarolo: amy.quartarolo@lw.com, amy-quartarolo
                                               10          2972@ecf.pacerpro.com
                                                       •   David Marc Stern: dstern@ktbslaw.com
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                               11
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                               12
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                               13 SERVED VIA OVERNIGHT DELIVERY:

                                               14 Hon. Haywood S. Gilliam, Jr.

                                               15 United States District Court, Oakland Division
                                                  1301 Clay Street, Suite 400 S
                                               16 Oakland, CA 94612

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28


                                                                                                   2
